McFARLAND, J., concurring.
I concur in the judgment of reversal upon the second point discussed in the leading opinion relative to the homestead right. I think, however, that the case is within the old and well-established rule that ejectment will not lie for the disturbance of a right of way or other easement. Two decisions of this court are mainly relied on: Visalia v. Jacob, 65 Cal. 434; Southern Pac. Co. v. Burr, 86 Cal. 285. In the Visalia case, the only question before the court was whether a private citizen can acquire title by adverse possession to land which had been dedicated to public use as a street; counsel there made no question as to the proper remedy; and what the court said about ejectment was incidental and unnecessary, and was not the result of the consideration of a point raised and argued by counsel. In Southern Pac. Co. v. Burr, supra, the decision evidently went upon the theory that the estate which the railroad company had *63in the strip of land two hundred feet wide granted hy Congress was something more than a mere right of way. The point is not discussed or referred to in the opinion in either Eureka v. Armstrong, 83 Cal. 623, Eureka v. Fay, 107 Cal. 166, or Napa v. Howland, 87 Cal. 84. If, in the latter case, the point was made on petition for rehearing the court may have refused to consider it because not made at the proper time. If a public street or road he unlawfully obstructed, there are ample remedies for the ■wrong; and, in such case, there is no necessity of trying to use the action of ejectment for purposes to which, in its very nature, it is not applicable.
Henshaw, J., concurred.
Rehearing denied.